413 S.W.2d 387 (1967)
Cora ZIMMERMAN, Petitioner,
v.
TEXACO, INC., Respondent.
No. B-72.
Supreme Court of Texas.
March 22, 1967.
Rehearing Denied April 19, 1967.
*388 Sanders, Masters & Watson, H. W. Sanders, Wichita Falls, for petitioner.
W. B. Browder, Jr., W. N. Sands, Midland, for respondent.
PER CURIAM.
In our opinion, the District Court of Gaines County, Texas had jurisdiction of this cause under the allegations contained in plaintiff-petitioner's first amended original petition. We are of the further opinion that petitioner's application for writ of error fails to disclose a reversible error in the Court of Civil Appeals' action in affirming that portion of the trial court's judgment decreeing that plaintiff-petitioner take nothing by her suit against defendants. The opinion of the Court of Civil Appeals is reported in 409 S.W.2d 607, and the application for writ of error is refused, no reversible error.
WALKER, J., not sitting.